     Case 1:13-cr-00242-DLC Document 1102 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :            13Cr242 (DLC)
                                         :
 STEVE RAMSNAMY,                         :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     IT IS HEREBY ORDERED that the defendant’s request to

adjourn the May 15, 2020 proceeding to Friday, May 22, 2020 at

2:00 p.m. is granted.    It is hereby

     ORDERED that the May 22 proceeding will take place by Skype

for Business videoconference if it is reasonably available.            To

access the conference, paste the following link into your

browser: https://meet.lync.com/fedcourts-

nysd/anthony_sampson/LGQIXX64.

     To use this link, you may need to download software to use

Skype’s videoconferencing features.1      Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.         Defense

counsel shall assist the defendant in testing his



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
     Case 1:13-cr-00242-DLC Document 1102 Filed 05/15/20 Page 2 of 3



videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.    When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.        For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.2          Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.

                                    2
     Case 1:13-cr-00242-DLC Document 1102 Filed 05/15/20 Page 3 of 3



Business, may access the conference audio using the following

credentials:

            Call-in number:      917-933-2166
            Conference ID:       581793074

    IT IS FURTHER ORDERED that by Wednesday, May 20, 2020,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Skype for

Business.    If the defendant and counsel are unable to

successfully test Skype for Business, the May 22 hearing will

proceed as a telephone conference, as opposed to a Skype for

Business videoconference.     If the hearing proceeds as a

telephone conference, the parties shall use the following dial-

in credentials, which are also accessible to the press and

public:

            Dial-in:             888-363-4749
            Access code:         4324948


Dated:      New York, New York
            May 14, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                    3
